DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims included in the prosecution are claims 1-6 and 10-18. 

Applicants' arguments, filed 03/03/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 fails to further limit claim 1 since claim 6 recites “solution contains” which is broader in scope than “solution consisting of” that is recited in claim 1. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 3-6, 10, 11 and 13-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zolotarsky et al. (US 2002/0172725, Nov. 21, 2002) in view .
Zolotarsky et al. disclose a stabilized active bromine-containing solution. The pH of the active bromine-containing solution is raised to between 4 and 10 by adding an alkali to improve stability (abstract). An active bromine compound is meant to include brominated biocide compounds having oxidative or biocide properties. A solution containing an active bromine compound may comprise hypobromous acid, HOBr (¶ [0017]). The active bromine-containing solution may be used for the onsite treatment of water such as industrial wastewater, sewage, pools, and hot tubs. Other uses of the generated solution would be apparent to those skilled in the art (¶ [0016]). The pH of the active bromine-containing solution may be adjusted by adding an alkali, for example, an alkaline earth hydroxide or an alkaline metal hydroxide (¶ [0024]). Adjusting the pH to between about 4 and about 10 further stabilizes the active bromine-containing solution. If the pH is greater than about 10, it is believed, in alkaline solutions, the hypobromous acid may form sodium hypobromate which may in turn disproportionate into sodium bromate (¶ [0023]). An aqueous solution containing bromate salts may be used to produce the active bromine-containing solution (¶ [0019]). The aqueous solution containing bromate salts may be produced by electrolyzing a bromide salt (¶ [0018]). The aqueous solution containing bromate salts will contain hypobromous acid once a halide salt, a mineral acid and an amino-complexing agent is added thereto (¶ [0019]).
Zolotarsky et al. differ from the instant claims insofar as not disclosing wherein the solution comprises a dissolved inorganic carbon (DIC) in the form of bicarbonate or carbonate of alkali or alkaline earth metals, wherein the solution is formulated as a gel, 
However, Bromberg et al. disclose diluting hypohalous acid, hypohalous acid salt, and compositions containing these actives. The resulting compositions are useful for disinfecting (for example, water, environmental hard and soft surfaces, human and animal surfaces), sanitizing, sterilizing medical devices, controlling odor, deactivating allergens, and controlling mold (¶ [0003]). Suitable hypohalous acids and salts for use herein include hypobromites (¶ [0021]). The composition may be adjusted for pH using a pH adjusting agent. Suitable pH adjusting agents include alkali metal carbonate and alkali metal bicarbonate. The composition may have a pH between 4 and less than 8 (¶ [0048]). When employed, the pH adjusting agent comprises at least about 0.001% and typically abut 0.001-0.5% of the composition (¶ [0045]). The composition may be applied on human and animal surfaces, including external skin areas and internal cavities. The composition may be applied as a thickened gel or as a wound dressing (¶ [0054]). The composition may be applied to stainless steel (¶ [0055]). The composition may also be applied to food products including fruits and vegetables (¶ [0053]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Zolotarsky et al. disclose wherein alkaline metals and alkaline earth metals are effective pH adjusting agents. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated an alkaline metal or alkaline earth metal carbonate or bicarbonate into the solution of Zolotarsky et al. since carbonate and bicarbonates as known and effective pH adjusting agents as taught by Bromberg et al.
prima facie obvious to one of ordinary skill in the art to have used the composition of Zolotarsky et al. to disinfect wounds (i.e. mammalian tissue), stainless steel (i.e. hard surface), and/or food products since the composition is a hypohalous acid biocide and wounds, stainless steel, and food products are in need of disinfection from hypohalous acid compositions as taught by Bromberg et al. 
It would have been prima facie obvious to one of ordinary skill in the art to have thicken the solution of Zolotarsky et al. into a gel since hypohalous acid compositions may be used to disinfect human and animal surfaces and a gel is an effective form for a composition to be applied in such manner as taught by Bromberg et al. 
The combined teachings Zolotarsky et al. and Bromberg et al. do not disclose wherein the composition comprises an available free bromine (AFB) content from about 10 to about 5,000 parts per million (ppm).
However, Yu discloses wherein about 25 ppm to 250 ppm active bromine is effective to inhibit the growth of microorganisms (col. 2, lines 47-56).
It would have been prima facie obvious to one of ordinary skill in the art to have formulated the solution of Zolotarsky et al. to comprise about 25 ppm to 250 ppm active bromine since the solution is a biocide and about 25 ppm to 250 ppm active bromine is an effective amount of bromine to inhibit the growth of microorganisms as taught by Yu. 
The combined teachings of Zolotarsky et al., Bromberg et al., and Yu do not disclose wherein the solution comprises sodium bicarbonate, e.g. 300 mg/L to 1000 mg/L sodium bicarbonate.
However, Hartshorn et al. disclose a method of providing an aqueous disinfecting and/or sterilizing liquid and solid compositions which can be used to prepare that 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated sodium bicarbonate into the solution of Zolotarsky et al. since it is a known and effective alkaline earth metal bicarbonate pH adjusting agent as taught by Hartshorn et al.
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 500 mg/L of sodium bicarbonate into the solution of Zolotarsky et al. since this is a known and effective amount of sodium bicarbonate to adjust pH as taught by Hartshorn et al.
	In regards to instant claim 1 reciting wherein a ratio of the stabilizing amount of sodium bicarbonate to the AFB content is at least 1:2, Bromberg et al. disclose wherein an effective amount of pH adjusting agent is about 0.001-0.5% (10-5000 ppm) and Yu discloses about 25 ppm to 250 ppm active bromine. Therefore, a sodium bicarbonate to AFB ratio of at least 1:2 is obvious. For example, it would have been obvious to have a composition comprising 0.005% (50 ppm) sodium bicarbonate and 100 ppm active bromine.

In regards to instant claim 1 reciting “consisting of”, instant claim 1 recites an electrolyzed bromide salt solution containing HOBr. The term “containing” is open-ended and does not exclude additional components into the solution. Therefore, the mineral acid and amino-complexing agent of Zolotarsky et al. added to the active bromine-containing solution do not teach away from the claimed invention.
In regards to instant claims 10 reciting wherein the HOBr is produced by electrolysis of a halide salt solution and wherein the carbonate or bicarbonate is contained within an electrolyte or added to an electrolyzed solution, respectively, product-by-process claims do not carry any patentable weight unless there is factual evidence to the contrary. See MPEP 2113. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The instant claims are directed towards a composition comprising hypobromous acid, alkaline earth bicarbonate, and about 10 to about 5,000 ppm available free bromine, wherein the pH is from 4.0 to 7.5; which Zolotarsky et al., Bromberg et al., and Yu disclose. Therefore, the product in the product-by-process . 

2.	Claims 2 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zolotarsky et al. (US 2002/0172725, Nov. 21, 2002) in view Bromberg et al. (US 2007/0231247, Oct. 4, 2007), Yu (US 5,424,079, Jun. 13, 1995), Hartshorn et al. (4,104,190, Aug. 1, 1978), and further in view of Northey (US 2012/0269904, Oct. 25, 2012). 
	The teachings of Zolotarsky et al., Bromberg et al., Yu, and Hartshorn et al. do not disclose wherein the solution is stable for at least 6 months.
	However, Northey discloses a low pH antimicrobial solution comprising hypochlorous acid, water, and optionally, a buffer. The low pH antimicrobial solution has a pH from about 4 to about 6 and are useful for treating impaired or damage tissue and for disinfecting surfaces (abstract). Hypochlorous acid and hypochlorite exist in a pH dependent equilibrium. Thus, it is believed that the control of pH as set forth above permits a stable antimicrobial solution in which hypochlorite (e.g., sodium hypochlorite) and chloride ions are present in low quantities and hypochlorous acid content is maximized (¶ [0015]). The solution is stable for at least six months after its preparation (¶ [0036]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the solution of Zolotarsky et al. to be stable for at least six months since this is the desired length of stability for stable biocide compositions as taught by Northey. One of ordinary skill in the art would have had reasonable expectation of success in . 

Response to Arguments
	Applicant argues that independent claim 1 recites a stabilized solution that excludes the amino-complexing agent of Zolotarsky.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. Although instant claim 1 recited the phrase “consisting of”, instant claim 1 also recites an electrolyzed bromide salt solution containing HOBr. The term “containing” is open-ended and does not exclude additional components into the solution. Therefore, the amino-complexing agent of Zolotarsky added to the active bromine-containing solution do not teach away from the claimed invention. This is further evident by instant claim 11 reciting wherein the solution is formulated as a gel, hydrogel, cream or foam. In order for the solution to be formulated as such forms, it must be able to comprise additional ingredients. As such, Applicant’s argument is unpersuasive.

Conclusion
Claims 1-6 and 10-18 are rejected.
No claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRACY LIU/Primary Examiner, Art Unit 1612